 

Exhibit 10.1



 

SIXTH AMENDMENT

TO LOAN AND SECURITY AGREEMENT

 

SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT dated as of July 29¸ 2014 (this
“Amendment”), is among P&F INDUSTRIES, INC., a Delaware corporation (“P&F”),
FLORIDA PNEUMATIC MANUFACTURING CORPORATION, a Florida corporation (“Florida
Pneumatic”), HY-TECH MACHINE, INC., a Delaware corporation (“Hy-Tech”), and
NATIONWIDE INDUSTRIES, INC., a Florida corporation (“Nationwide”, and together
with P&F, Florida Pneumatic and Hy-Tech, collectively, “Borrowers” and each, a
“Borrower”), CONTINENTAL TOOL GROUP, INC., a Delaware corporation
(“Continental”), COUNTRYWIDE HARDWARE, INC., a Delaware corporation
(“Countrywide”), EMBASSY INDUSTRIES, INC., a New York corporation (“Embassy”),
GREEN MANUFACTURING, INC., a Delaware corporation (“Green”), PACIFIC STAIR
PRODUCTS, INC., a Delaware corporation (“Pacific”), WILP HOLDINGS, INC., a
Delaware corporation (“WILP”), and WOODMARK INTERNATIONAL, L.P., a Delaware
limited partnership (“Woodmark”, and together with Continental, Countrywide,
Embassy, Green, Pacific and WILP, collectively, “Guarantors” and each, a
“Guarantor”), CAPITAL ONE BUSINESS CREDIT CORP. (f/k/a Capital One Leverage
Finance Corp.), as agent for the Lenders (“Agent”), and each of the Lenders
party hereto.

 

RECITALS:

 

A.           Borrowers, Guarantors, the lenders from time to time party thereto
(collectively, the “Lenders”) and Agent have entered into a Loan and Security
Agreement dated as of October 25, 2010 (as amended by the First Amendment to
Loan and Security Agreement dated as of September 21, 2011, the Second Amendment
to Loan and Security Agreement dated as of November 21, 2011, the Third
Amendment to Loan and Security Agreement dated as of December 19, 2012, the
Fourth Amendment to Loan and Security Agreement dated May 22, 2013 the Fifth
Amendment to Loan and Security Agreement dated July 1, 2014, the “Loan
Agreement”). Capitalized terms used and not otherwise defined herein shall have
the meanings ascribed to them in the Loan Agreement.

 

B.            Borrowers have requested that Agent and the Lenders amend certain
provisions of the Loan Agreement and to permit certain transactions.

 

C.            Subject to the terms and conditions set forth below, Agent and the
Lenders party hereto are willing to amend the Loan Agreement.

 

In furtherance of the foregoing, the parties agree as follows:

 

Section 1.          AMENDMENTS. Subject to the covenants, terms and conditions
set forth herein and in reliance upon the representations and warranties set
forth herein, the Loan Agreement is amended as follows:

 

(a)           The following new definition is inserted in Section 1.1 in the
appropriate alphabetical position therein:

 

“Overdraft Facility: the overdraft facility between Universal, as borrower, and
National Westminster Bank Plc, as lender (or another lender from time to time
acceptable to Agent) to be entered into on or about the date of this Amendment,
as may be amended from time to time.”

 

“Universal: Universal Air Tools Company Limited, a company organized under the
laws of England and Wales.”

 

 

 

 

“Universal Acquisition: the Acquisition of all of the Equity Interests of
Universal by Florida Pneumatic for a purchase price equivalent to approximately
$2,000,000, to be adjusted by a potential earn-out (with a maximum amount of
approximately $430,000 based on exchange rates as of the date of this Amendment)
and a working capital adjustment.”

 

(b)          The existing definition of “Adjusted EBITDA,” in Section 1.1 is
amended by inserting the following to the end thereof:

 

“Notwithstanding the above, no more than 10% of Adjusted EBITDA shall be
attributable to Universal.”

 

(c)           The existing definition of “Restricted Investment,” in Section 1.1
is deleted in its entirety and the following definition is inserted in lieu
thereof:

 

Restricted Investment: any Investment by an Obligor or Subsidiary, other than
(a) Investments in Subsidiaries to the extent existing on the Closing Date or
made in connection with the Exhaust Acquisition and the Universal Acquisition;
(b) Cash Equivalents that are subject to Agent’s Lien and control, pursuant to
documentation in form and substance satisfactory to Agent; (c) loans and
advances permitted under Section 10.2.7; (d) to the extent constituting
Distributions, Distributions permitted under Section 10.2.4, Permitted
Acquisitions, the Exhaust Acquisition and the Universal Acquisition; and (e)
Investments made when no Default or Event of Default has occurred and is
continuing in an aggregate amount not to exceed $1,000,000 in the aggregate at
any time outstanding for all Obligors.

 

(d)          The existing Section 10.1.2 of the Loan Agreement is hereby amended
by deleting Section 10.1.2(a) in its entirety and replacing it with the
following:

 

“(a) as soon as available, and in any event within 120 days after the close of
each Fiscal Year, balance sheets as of the end of such Fiscal Year and the
related statements of income, cash flow and shareholders’ equity for such Fiscal
Year, on consolidated and consolidating bases for (i) Borrowers and
Subsidiaries, which consolidated statements shall be audited and certified
(without qualification) by CohnReznick LLP or another firm of independent
certified public accountants of recognized standing selected by Borrowers and
acceptable to Agent, and shall set forth in comparative form corresponding
figures for the preceding Fiscal Year and other information acceptable to Agent,
and a copy of the annual report on Form 10-K if any Obligor is a reporting
entity and (ii) of Universal which consolidated statements shall be audited and
certified (without qualification) by Smith & Williamson LLP or another firm of
chartered accountants of recognized standing selected by Borrowers and
acceptable to Agent, and shall set forth in comparative form corresponding
figures for the preceding Fiscal Year and other information acceptable to
Agent;”

 

(e)           The existing Section 10.1.2 of the Loan Agreement is hereby
amended by deleting Section 10.1.2(b) in its entirety and replacing it with the
following:

 



SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT



 

 

 

 

“(b) as soon as available, and in any event within 30 days after the end of each
month (but within 60 days after the last month in a Fiscal Quarter and within 90
days after the last month in a Fiscal Year), unaudited balance sheets as of the
end of such month and the related statements of income and cash flow for such
month and for the portion of the Fiscal Year then elapsed, (i) on consolidated
and consolidating bases for Borrowers and Subsidiaries (which consolidating
statements shall be prepared by Borrowers), setting forth in comparative form
corresponding figures for the preceding Fiscal Year and certified by the chief
financial officer of Borrower Agent as prepared in accordance with GAAP and
fairly presenting the financial position and results of operations for such
month and period, subject to normal year-end adjustments and the absence of
footnotes, and a copy of the quarterly report on Form 10-Q if any Obligor is a
reporting entity; and (ii) on consolidated and consolidating bases for
Universal, setting forth in comparative form corresponding figures for the
preceding Fiscal Year and certified by the chief financial officer of Borrower
Agent as prepared in accordance with GAAP and fairly presenting the financial
position and results of operations for such month and period, subject to normal
year-end adjustments and the absence of footnotes;”

 

(f)           The existing Section 10.1.9 of the Loan Agreement is hereby
deleted in its entirety and the following is inserted in lieu thereof:

 

“10.1.9           Future Subsidiaries. Promptly notify Agent upon any Person
becoming a Subsidiary and, if such Person is not a Foreign Subsidiary promptly
(but within 30 days or such later date as is agreed by the Agent) cause it to be
joined to this Agreement, at the option of the Agent, as a Borrower or a
Guarantor of the Obligations in a manner satisfactory to Agent, and to execute
and deliver such documents, instruments and agreements and to take such other
actions as Agent shall require to evidence and perfect a Lien in favor of Agent
(for the benefit of Secured Parties) on all assets of such Person, including
delivery of such legal opinions, in form and substance satisfactory to Agent, as
Agent shall deem appropriate. If such a Person is a Foreign Subsidiary, upon
request of the Agent, promptly (but within 30 days or such later date as is
agreed by the Agent) deliver 65% of the Equity Interests of such Foreign
Subsidiary to the Agent, along with such documents (including a pledge agreement
and stock powers executed in blank) reasonably requested by Agent to obtain and
perfect a Lien on such Equity Interests for the benefit of Agent and the Secured
Parties.”

 

(g)          The existing Section 10.2.1 of the Loan Agreement is hereby amended
by:

 

i.Deleting the word “and “ at the end of clause (h) thereof,

ii.Deleting the period at the end of clause (i) thereof and inserting a
semicolon followed by the word “and” in lieu thereof, and

iii.Inserting the following new clause “(j)” to the end thereof:

 

“(j) Debt of Universal with respect to the Overdraft Facility not to exceed
$300,000 at any time outstanding.”

 

(h)          The existing Section 10.2.2 of the Loan Agreement is hereby amended
by:

 

i.Deleting the word “and “ at the end of clause (j) thereof,

ii.Deleting the period at the end of clause (k) thereof and inserting a
semicolon followed by the word “and” in lieu thereof, and

iii.Inserting the following new clause “(l)” to the end thereof:

 

“(l) Liens on assets of Universal to secure Debt under the Overdraft Facility.”

 

The amendments to the Loan Agreement are limited to the extent specifically set
forth above and no other terms, covenants or provisions of the Loan Agreement
are intended to be affected hereby.

 

SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

 

 

 

Section 2.         CONSENT. The Agent and Lenders hereby consent to the
Universal Acquisition, subject to fulfillment of the conditions set forth in
Section 3 hereof.

 

Section 3.          CONDITIONS PRECEDENT. The parties hereto agree that the
amendments set forth in Section 1 and the consent set forth in Section 2 above
are subject to the satisfaction of each of the following conditions precedent:

 

(a)          Documentation. Agent shall have received (i) a counterpart of this
Amendment, duly executed and delivered by Borrowers, Guarantors and all of the
Lenders then party to the Loan Agreement, and (ii) such other documents and
certificates as Agent or its counsel may reasonably request relating to the
organization, existence and good standing of Obligors, the authorization of this
Amendment and any other legal matters relating to any Obligor or the
transactions contemplated hereby.

 

(b)          Transaction Documents. Agent shall have received copies of the Sale
and Purchase Agreement and any other agreements and documents relating to the
Universal Acquisition, as reasonably requested by Agent, which agreements and
documents shall be reasonably acceptable to the Agent (with copies of the final,
executed agreements and documents to be provided thereafter when completed).

 

(c)          Transaction Consummation. The Universal Acquisition shall be
consummated in accordance with the Sale and Purchase Agreement without any
amendments, modifications, waivers or consents thereto that are not reasonably
acceptable to the Agent.

 

(d)          Other Conditions. (i) Immediately before (including, on a pro forma
basis giving effect to the Acquisition) and immediately after giving effect to
any such Acquisition, no Default or Event of Default shall have occurred and be
continuing; (ii) if requested by Agent, the Borrower Agent shall have provided
to Agent historical financial statements for the most recent fiscal year end
(or, if less, for the period of such Person’s existence) of the Person or
business to be acquired (audited if available) to the extent available and
unaudited financial statements thereof for the interim periods, which are
available, (iii) on a pro forma basis giving effect to the Acquisition, the
Borrowers shall be in compliance with the covenants set forth in Section 10.3,
and (iv) Borrower Agent shall have delivered to Agent at least one Business Day
prior to the date on which the Universal Acquisition is to be consummated or
such shorter time as Agent may allow, a certificate of a Senior Officer of the
Borrower Agent, in form and substance reasonably satisfactory to the Agent,
certifying that all of the requirements set forth above will be satisfied,
including the pro forma calculations of the financial covenants, and all
supporting documentation and other financial information that Agent may
reasonably request.

 

Section 4.          REPRESENTATIONS AND WARRANTIES.

 

(a)          In order to induce Agent and the Lenders to enter into this
Amendment, each Borrower represents and warrants to Agent and the Lenders as
follows:

 

(i)          The representations and warranties made by such Borrower in Section
9 of the Loan Agreement are true and correct on and as of the date hereof,
except to the extent that such representations and warranties expressly relate
to an earlier date in which case such representations and warranties are true
and correct on and as of such earlier date.

 

SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

 

 

 

(ii)         Since December 31, 2013, no act, event, condition or circumstance
has occurred or arisen which, individually or in the aggregate, has had or could
reasonably be expected to have a Material Adverse Effect.

 

(iii)        No Default or Event of Default has occurred and is continuing or
will exist after giving effect to this Amendment.

 

(b)          In order to induce Agent and the Lenders to enter into this
Amendment, each Borrower and each Guarantor represents and warrants to Agent and
the Lenders that this Amendment has been duly authorized, executed and delivered
by it and constitutes its legal, valid and binding obligation.

 

Section 5.          MISCELLANEOUS.

 

(a)          Ratification and Confirmation of Loan Documents. Each Borrower and
each Guarantor hereby consents, acknowledges and agrees to the amendments set
forth herein and hereby confirms and ratifies in all respects the Loan Documents
to which such Person is a party (including without limitation, with respect to
each Guarantor, the continuation of its payment and performance obligations
under the guaranties set forth in Section 15 of the Loan Agreement upon and
after the effectiveness of the amendments contemplated hereby and, with respect
to each Borrower and each Guarantor, the continuation and extension of the liens
granted under the Loan Agreement and Security Documents to secure the
Obligations).

 

(b)          Fees and Expenses. Borrowers shall pay on demand all reasonable
costs and expenses of Agent in connection with the preparation, reproduction,
execution, and delivery of this Amendment and any other documents prepared in
connection herewith, including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel for Agent.

 

(c)          Headings. Section and subsection headings in this Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purpose or be given any substantive effect.

 

(d)          Governing Law; Waiver of Jury Trial. This Amendment shall be
governed by and construed in accordance with the laws of the State of New York,
and shall be further subject to the provisions of Sections 14.13, 14.14 and
14.15 of the Loan Agreement.

 

(e)          Counterparts. This Amendment may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or electronic transmission (including .pdf file) shall be
effective as delivery of a manually executed counterpart hereof.

 

(f)           Entire Agreement. This Amendment, together with all the Loan
Documents (collectively, the “Relevant Documents”), sets forth the entire
understanding and agreement of the parties hereto in relation to the subject
matter hereof and supersedes any prior negotiations and agreements among the
parties relating to such subject matter. No promise, condition, representation
or warranty, express or implied, not set forth in the Relevant Documents shall
bind any party hereto, and no such party has relied on any such promise,
condition, representation or warranty. Each of the parties hereto acknowledges
that, except as otherwise expressly stated in the Relevant Documents, no
representations, warranties or commitments, express or implied, have been made
by any party to the other. None of the terms or conditions of this Amendment may
be changed, modified, waived or canceled orally or otherwise except in a writing
signed by Agent for such purpose.

 

SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

 

 

 



(g)          Enforceability. Should any one or more of the provisions of this
Amendment be determined to be illegal or unenforceable as to one or more of the
parties hereto, all other provisions nevertheless shall remain effective and
binding on the parties hereto.

 

(h)          Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of each Borrower, each Guarantor, Agent, each Lender and
their respective successors and assigns (subject to Section 13 of the Loan
Agreement).

 

SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 



 

 

 

The following parties have caused this Sixth Amendment to Loan and Security
Agreement to be executed as of the date first written above.

 

  BORROWERS:       P&F INDUSTRIES, INC.   FLORIDA PNEUMATIC MANUFACTURING  
CORPORATION   HY-TECH MACHINE, INC.   NATIONWIDE INDUSTRIES, INC.

 



  By: /s/ Joseph A. Molino, Jr.   Name: Joseph A. Molino, Jr.   Title: Vice
President





 

  GUARANTORS:       CONTINENTAL TOOL GROUP, INC.   COUNTRYWIDE HARDWARE, INC.  
EMBASSY INDUSTRIES, INC.   GREEN MANUFACTURING, INC.   PACIFIC STAIR PRODUCTS,
INC.   WILP HOLDINGS, INC.

 



  By: /s/ Joseph A. Molino, Jr.   Name: Joseph A. Molino, Jr.   Title: Vice
President



 

  WOODMARK INTERNATIONAL, L.P.         By: Countrywide Hardware, Inc., its
General Partner

 



  By: /s/ Joseph A. Molino, Jr.   Name: Joseph A. Molino, Jr.   Title: Vice
President





 

SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT



 

 

 

 

  AGENT AND LENDERS:       CAPITAL ONE BUSINESS CREDIT CORP. (f/k/a
Capital One Leverage Finance Corp.), as Agent and
Lender

 



  By: /s/ Michael Lockery   Name: Michael Lockery   Title: Director





 

SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT



 

 

